PER CURIAM:
Duilio A. Espinosa-Montalban, appointed counsel for Efren Daniel Marquez-Silva in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our *221independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Marquez-Silva’s conviction and sentence are AFFIRMED.